            Case 4:16-cr-00124-JGZ-MSA Document 127 Filed 02/24/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA


 United States of America
                                                  No. CR-16-00124-001-TUC-JGZ (MSA)
     v.
                                                  JUDGMENT AND COMMITMENT
 Blayne Douglas Wayne De Long                     REVOCATION OF SUPERVISED RELEASE

                                                  Hugo Castorena Reyna (CJA)
                                                  Attorney for Defendant

USM#: 51955-408

On 5/12/2017 the defendant, present with counsel, appeared for sentencing for violating, Title 18, U.S.C.
§§113(a)(6) and 1152, Assault Resulting in Serious Bodily Injury, Class C Felony offense, as charged in
Count 2 of the Indictment.

       The defendant was sentenced to a term of THIRTY-TWO (32) MONTHS imprisonment and upon
release, THREE (3) YEARS of supervised release to follow.

On 6/5/2020 the defendant appeared with counsel and the term of supervised released imposed on
5/12/2017 was revoked and the defendant was sentenced to a term of 8 months imprisonment followed
by a 28-month term of supervised release.

On 10/27/2020 the United States Probation Office filed a petition to revoke the term of supervised
release.

On 1/22/2021 the defendant appeared with counsel and admitted allegation C as reflected in the petition
to revoke filed in this matter. The matter now comes on for disposition.


IT IS ORDERED that the term of supervised release imposed on 6/5/2020 is hereby REVOKED and
the defendant is committed to the custody of the Bureau of Prisons for a term of ELEVEN (11)
MONTHS, with no term of supervised release to follow.

IT IS FURTHER ORDERED that all remaining allegation(s) are dismissed.

IT IS FURTHER ORDERED that the defendant is given credit for time served.

//
//
//
//
                Case 4:16-cr-00124-JGZ-MSA Document 127 Filed 02/24/21 Page 2 of 2

CR-16-00124-001-TUC-JGZ (MSA)                                                    Page 2 of 2
USA vs. Blayne Douglas Wayne De Long


The defendant previously waived the right to appeal.

The Court orders commitment to the custody of the Bureau of Prisons.


Date of Imposition of Sentence: Tuesday, February 23, 2021

         Dated this 24th day of February, 2021.




CR-16-00124-001-TUC-JGZ (MSA) - De Long
